UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERIEL ALEXANDER,

                           Plaintiff,
                                                               19-CV-10811 (CM)
                   -against-
                                                                     ORDER
 J.P. MORGAN CHASE BANK N.A.,

                           Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action and seeks leave to proceed without prepayment of fees,

that is, in forma pauperis (IFP). On November 22, 2019, the Court directed Plaintiff to submit an

amended IFP application because he indicated that he is unemployed and has no resources,

expenses, or debts, but he failed to explain how he pays for his living expenses. In response, on

November 27, 2019, Plaintiff submitted an amended IFP application that is virtually identical to

the original one. Plaintiff asserts that he was earning $600 per month when he last worked in

“12/18,” but answers all remaining questions with either a “No,” or a “0.” ECF 1:19-CV-10811,

5.

                                         DISCUSSION

       Under the in forma pauperis statute, 28 U.S.C. § 1915, the Court may allow a litigant to

proceed without prepayment of the filing fees, that is IFP, upon a showing that he or she is

unable to pay the fees. See 28 U.S.C. § 1915(a)(1). The statute “insure[s] that indigent persons

have equal access to the judicial system,” Hobbs v. Cnty. of Westchester, ECF 1:00-CV-8170,

107, 2002 WL 868269, at *1 (S.D.N.Y. May 3, 2002), and courts “have broad discretion to

determine whether a litigant has sufficiently demonstrated poverty,” Alli v. Moore, ECF 1:14-CV-

6597, 60, 2015 WL 5821174, at *1 (S.D.N.Y. Sept. 15, 2015) (citations omitted).
           Section 1915(e)(2)(A) provides that the Court shall dismiss a case at any time if it

determines that “the allegation of poverty is untrue.” The purpose of this provision is to “weed

out the litigants who falsely understate their net worth in order to obtain [IFP] status when they

are not entitled to that status based on their true net worth.” Cuoco v. U.S. Bureau of Prisons, 328

F. Supp. 2d 463, 467 (S.D.N.Y. 2004) (citations and internal quotation marks omitted).

“Dismissal of a case with prejudice, in the context of Section 1915, is a harsh sanction that

should be resorted to only in extreme cases.” Choi v. Chem. Bank, 939 F. Supp. 304, 308

(S.D.N.Y. 1996). A court may dismiss an action under § 1915(e)(2)(A) if a plaintiff intentionally

omits his financial information in order to obtain IFP status. See Cuoco, 328 F. Supp. 2d at 468 (a

person acts in bad faith when he intentionally conceals a source of income in order to obtain IFP

status).

           Plaintiff submitted both an IFP application and an amended IFP application in which he

failed to explain how he supports himself, making it impossible for the Court to determine

whether he is unable to pay the filing fees. At this stage, it is unclear whether Plaintiff fails to

understand the need to fully explain his financial situation to proceed IFP, or if he is concealing

sources of income in order to obtain IFP status.

           In light of Plaintiff’s pro se status, the Court will give him one final opportunity to

demonstrate that he is unable to pay the filing fees. See Tracy v. Freshwater, 623 F.3d 90, 101

(2d Cir. 2010) (The solicitude afforded to pro se litigants takes a variety of forms, including

liberal construction of papers, “relaxation of the limitations on the amendment of pleadings,”

leniency in the enforcement of other procedural rules, and “deliberate, continuing efforts to

ensure that a pro se litigant understands what is required of him”) (citations omitted). Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit a
second amended IFP application. If Plaintiff submits the second amended IFP application, it

should be labeled with docket number 19-CV-10811 (CM), and address the deficiencies noted in

the Court’s prior by providing facts establishing that he is unable to pay the relevant fees.

Plaintiff must answer each question on the second amended IFP application, state all sources of

income and all monthly expenses, and describe how he is able to support himself. If Plaintiff

fails to comply with this order the action will be dismissed without prejudice. If the Court grants

the second amended IFP application, Plaintiff will be permitted to proceed without prepayment

of fees. See 28 U.S.C. § 1915(a)(1).

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff must either pay the $400.00 in fees or submit a second amended IFP

application within thirty days from the date of this order. An IFP application is attached for

Plaintiff’s convenience.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    December 6, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
                                   U NITED S TATES D ISTRICT C OURT
                                 S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                               CV                        (      ) (           )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


 AMENDED APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                Yes             No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?                     Yes                 No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:

     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Check all that apply.

     (a) Business, profession, or other self-employment                               Yes                     No
     (b) Rent payments, interest, or dividends                                        Yes                     No



SDNY Rev: 8/5/2015
     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No

     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.




     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5.   Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
     financial instrument or thing of value, including any item of value held in someone else’s name? If so,
     describe the property and its approximate value:



6.   Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
     expenses? If so, describe and provide the amount of the monthly expense:



7.   List all people who are dependent on you for support, your relationship with each person, and how
     much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:



Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                   City                           State            Zip Code


Telephone Number                                        E-mail Address (if available)



                                           IFP Application, page 2
